Case 1:18-CV-03857-ENV-PK Documen.t 66-1 Filed 03/13/19 Page>'l of 1 Page|D #: 972

»\

M Gmai| _ Madhureema Gupta <madhureemagupta@gmail.com>

 

Defendant Rana response to P|aintiff subpoena attachment 1 document

production
2 messages

Reema Gupta <madhureemagupta@gmail.com> Sat, Feb 2, 2019 at 3:06 AM
To: Stephen Ferguson <Stephen.Ferguson@hnbllc.com>

Dear Mr. Furguson,

Defendant Rana Tecno|ogy lnc‘ and Mohammad Rana Responses to plaintiff request for document
production Subpoena Attachment is attached herewith.

The defendant provided me the documents on February 1, 2018. However,, l was having problem with
scanner therefore l was not able to send you the documents on Feb 1, 2019. Please accept few hours late
submission of defendants response‘.

l was not able to attach copies of Rana Tecno|ogy statement because l was not able to open the
document l will ask the defendant to fax it to me today and | will emai| to you those documents today.

_Thank you for your understanding

Madhurema Gupta

 

2 attachments

rana supoena attachment 1 response exhibit 1to 7.pdf
‘ 5142K

§ rana supoena attachtment exhibit 8 2019_02_02_01_34_05.pdf
9969K

 

 

